            Case 6:21-bk-00101-KSJ        Doc 33    Filed 06/02/21     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 IN RE:                                                        CASE NO.: 6:21-bk-00101-KSJ
                                                                              CHAPTER 13
 Terry A. McLees
 Debtor.
 _________________________________/

                   RESPONSE TO OBJECTION TO NOTICE OF
           POST-PETITION MORTGAGE FEES, EXPENSES, AND CHARGES

       COMES NOW, U.S. Bank National Association, As Trustee For Mastr Asset-Backed

Securities Trust 2005-Fre1 Mortgage Pass-Through Certificates, Series 2005-Fre1 (“Secured

Creditor”), by and through its undersigned attorney, hereby files its Response to Objection to

Notice of Post-petition Mortgage Fees, Expenses, and Charges (“Objection”) (DE # 32), and in

support thereof states as follows. :

       1. Debtor, Terry A. McLees (“Debtor”), filed a voluntary petition pursuant to Chapter 13

           of the Bankruptcy Code on January 12, 2021.

       2. Secured Creditor holds an interest in Debtor’s real property located at 717 Butter Fly

           Creek Drive Ocoee, FL 34761.

       3. Secured Creditor filed its Proof of Claim, on February 11, 2021 as Claim Number 3.

           and subsequently filed its Notice of Postpetition Mortgage Fees and Expenses

           Charges on May 14, 2021.

       4. Pursuant to Federal Rule of Bankruptcy Procedure 3001(f), a proof of claim (and, by

           extension, supplemental proof of claim) executed and filed in accordance with the

           Bankruptcy Rules “shall constitute prima facie evidence of the validity and amount of

           the claim.”

                                                                                          Page # 1
    Case 6:21-bk-00101-KSJ          Doc 33    Filed 06/02/21   Page 2 of 4




5. On May 24, 2021, Debtor filed an Objection, asserting allegations opposing Secured

   Creditor’s claim.

6. Debtors will not be prejudiced by allowing the Notice of Postpetition Mortgage Fees,

   Expenses, and Charges to stand as timely filed. All amounts stated are reasonable and

   permitted by the loan documents. The $250.00 for the Plan Review and $550.00 for

   Plan Objection is more than reasonable. Additionally, this is an acceptable amount

   for a Plan Review pursuant to the customs and practices in Florida. Due to new rules

   and time restraints of filing a Proof of Claim timely along with amount of time and

   detail, the $700.00 and $250.00 preparation of the 410A pay history is reasonable and

   acceptable because counsel is required to review payment histories, assemble payment

   information, and totals under numerous categories from date of default.

7. Secured Creditor Notice of Postpetition Mortgage Fees, Expenses, and Charges is

   neither incorrect nor improper as filed.

8. Secured Creditor reserves the right to supplement its Response to Debtor’s Objection

   at any time before or at the hearing.




                                                                                  Page # 2
              Case 6:21-bk-00101-KSJ      Doc 33     Filed 06/02/21    Page 3 of 4




          WHEREFORE, Secured Creditor respectfully requests that this Honorable Court allows

Secured Creditor’s Notice of Postpetition Mortgage Fees, Expenses, and Charges as filed so as to

preserve Creditor’s Claim, and for such other and further relief as the Court may deem just and

proper.

                                            Robertson , Anschutz, Schneid, Crane & Partners,
                                            PLLC.
                                            Attorney for Secured Creditor
                                            6409 Congress Ave., Suite 100
                                            Boca Raton, FL 33487
                                            Telephone: 561-241-6901
                                            Facsimile: 561-241-1969

                                            By: /s/ Christopher P. Salamone
                                            Christopher P. Salamone, Esquire
                                            Email: csalamone@raslg.com
                                            Florida Bar No. 75951




                                                                                          Page # 3
           Case 6:21-bk-00101-KSJ        Doc 33     Filed 06/02/21       Page 4 of 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 2, 2021, I caused to be electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

been served via CM/ECF or United States Mail to the following parties:

Terry A. McLees
717 Butter Fly Creek Drive
Ocoee, FL 34761

Matthew R Gross
Fresh-Start.Law, P.A.
498 Palm Springs Drive Suite 100
Altamonte Springs, FL 32701

Laurie K Weatherford
Post Office Box 3450
Winter Park, FL 32790

United States Trustee - ORL7/13, 7
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801
                                           Robertson , Anschutz, Schneid, Crane & Partners,
                                           PLLC.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969

                                           By: /s/ Christopher P. Salamone
                                           Christopher P. Salamone, Esquire
                                           Email: csalamone@raslg.com
                                           Florida Bar No. 75951




                                                                                       Page # 4
